Appeal by the People from an order of the County Court, Rockland County (Meehan, J.), dated March 26, 1986, which, after a hearing, granted that branch of the defendant’s omnibus motion which was to suppress a weapon from evidence.
Ordered that the order is affirmed.
We find no basis for disturbing the hearing court’s determination that (1) the search of the defendant’s bag by the police officers was not based upon a reasonable suspicion that the defendant was armed with a gun (cf., People v Moore, 32 NY2d 67, cert denied 414 US 1011), and (2) even assuming, arguendo, that the police could reasonably believe that the defendant might be so armed, their search of the defendant’s bag was not reasonably related to the circumstances (cf., People v Brooks, 65 NY2d 1021). Lawrence, J. P., Kunzeman, Kooper and Balletta, JJ., concur.